ORDER
The Disciplinary Review Board on June 4, 1997, having filed with the Court its decision concluding that DAVID B. THOMAS of CHATHAM, who was admitted to the bar of this State in 1973, and who was temporarily suspended from the practice of law by Order of this Court dated June 6,1995, and who remains suspend*649ed at this time, should be suspended from the practice of law for a period of six months for his violations of RPC 1.1(a) (gross neglect); RPC 1.3 (lack of diligence); RPC 1.4(a) (failure to communicate); RPC 1.5(a) (unreasonable fee); RPC 1.5(b) (failure to reduce a fee agreement to writing); RPC 1.15(b) (failure to promptly deliver client funds); RPC 5.5 (failure to maintain a bona fide office); and RPC 8.1(b) (failure to cooperate in the disciplinary process);
And the Disciplinary Review Board having further concluded that prior to reinstatement to practice respondent should be required to submit proof of a bona fide office and that he should be required to comply with the determination of the District X Fee Arbitration Committee that he refund $10,000 to his client;
And good cause appearing;
It is ORDERED that DAVID B. THOMAS is hereby suspended from the practice of law for a period of six months, effective immediately, and until the further Order of the Court; and it is further
ORDERED that prior to reinstatement to practice respondent shall satisfy the $10,000 fee arbitration award, and shall submit proof of a bona fide office; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of his suspension and that he comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.